DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	As pointed out by applicant on page 8 of the remarks filed 7/6/21, the rejection under 102(a)(1) should have been a rejection under 102(a)(2). Therefore, this action is non-final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshiro US 20200011324. Alternatively, claim(s) 1, 3, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshiro WO2018179789A1 with reference made to the US filing Oshiro US 20200011324.
 	Oshiro US 20200011324 discloses:

datum pressure [see “For example, until it reaches the target pressure, the controller 20 rotates the motor at the rated full speed (full load operation)” in 0024]; and no-load running in which the gas intake control valve is fully closed  and a predetermined no-load rotation speed is set as the target rotation speed of the drive source (see S109 in Fig 2, and “In S109, the controller 20 sets the suction throttle valve 5 to "close" and the gas relief valve 14 to "open" while causing the motor 1 to rotate at the currently set lower limit rotation speed and perform no-load operation to reduce the pressure of the discharge system inside the compressor 100.” in 0039), when the supply pressure is equal to or greater than a no-load running pressure that is a predetermined pressure higher than the datum pressure (see upper limit pressure in S107 in Fig 2, and 0038); the no-load rotation speed has a predetermined standard no-load rotation speed (see e.g. the path S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 in Fig 2 wherein the S109 in the segment S109->S111->S117 includes starting S109 at the currently set higher speed that is set at the segment S111->S113->S115 as in 0041, or see S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115 in Fig 2 wherein the S109 in the later segment S109->S111->S113->S115 includes starting S109 at the currently set higher speed that is set at the earlier segment S111->S113->S115); and performing target speed change processing in which the target rotation speed is reduced in speed to the low speed no-load rotation speed after a predetermined transition time has elapsed from starting the no-load running (see e.g. S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 in Fig 2 wherein the path S111->S113->S115 causes an increase in the lower limit rotation speed currently set as in 0041 and subsequently the path S109->S111->S117 causes this increased lower limit rotation speed to be used at S109, and then after the transition time at S111 as in 0040, the lower limit rotation speed is reduced at S117 to the lower limit rotation speed of the initial setting as in 0040, or see S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115 in Fig 2 wherein the S109 in the later segment S109->S111->S113-
	3.  The method of claim 1, wherein the target speed change processing is not performed in the no-load running until a discharge gas temperature or a lubrication oil temperature of the compressor body is a predetermined temperature or higher (see e.g. S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 in Fig 2 wherein the segment S117 does not occur until the temperature at the later S111 is determined to be higher than the lower limit discharge temperature at S111, or see S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115 in Fig 2 wherein the later segment S113->S115 does not occur until the temperature at the later S111 is determined to be e.g. equal to the lower limit discharge temperature at S111). 
 	5.  The method of claim 1, wherein: a check valve (13) is provided partway along a 
passage (10a, 10b) extending to the consumption side (downstream of 10C) from a discharge port of the compressor body (where 10a meets 2);  the capacity control is performed using a pressure (at 26) on a secondary side of the check valve as the supply pressure (26 measures supply pressure);  and purging is performed during no-load running by opening a discharge side 
 	9.  The method of claim 5, wherein the purging is performed after starting the 
no-load running (see S109 in Fig 2, and 0025 wherein the rotation speed of the motor is reduced, “then” the relief valve 14 is opened) and after the transition time has elapsed (see Fig 2 wherein the program operates in loops such as S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117->S119->S111->S117 wherein purging continues [is performed] after the transition time in the second instance of S111  from S117 to S117 and so on until the compressor returns to load running at S121 which meets the limitations of the claim because the purging occurs both during and after the transition time. Claim 1 uses the transition word comprising in line 5 which allows purging to be performed during the transition time, as well. Or, see Fig 2 wherein the program operates in loops such as S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115->S119->S111->S113->S115 wherein purging continues [is performed] after the transition time in the second instance of S111 from S113->S115 to S113->S115 and so on until the compressor returns to load running at S121 which meets the limitations of the claim because the purging occurs both during and after the transition time. Claim 1 uses the transition word comprising in line 5 which allows purging to be performed during the transition time, as well.). 





 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshiro US 20200011324, or alternatively, over Oshiro WO2018179789A1 with reference made to the US filing Oshiro US 20200011324.
Oshiro discloses: 
 	2.  The method of claim 1, wherein the transition time is configured so as to be variable (see 0040 wherein the transition time is from 30 seconds to 2 minutes). 
  	Additionally, making a device adjustable has been held obvious to one of ordinary skill in the art. See MPEP 2144.04 V D. At the time of the invention, one of ordinary skill in the art would have found it obvious to make the transition times of Oshiro adjustable to gain the benefit of allowing a user to customize compressor operation to fit the user’s particular application of the air compressor.
 	Regarding claims 4, 6-8, and 10-12, Oshiro discloses:
 	Regarding claim 4, Oshiro discloses wherein the target speed change processing is not performed in the no-load running until a discharge gas temperature or a lubrication oil temperature of the compressor body is a predetermined temperature or higher (see e.g. S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 in Fig 2 wherein the segment S117 does not occur until the temperature at the later S111 is determined to be higher than the lower limit discharge temperature at S111, or see S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115 in Fig 2 wherein the later segment S113->S115 does not occur until the temperature at the later S111 is determined to be e.g. equal to the lower limit discharge temperature at S111).
 	Regarding claims 6-8, Oshiro discloses wherein: a check valve (13) is provided partway along a passage (10a, 10b) extending to the consumption side (downstream of 10C) from a discharge port of the compressor body (where 10a meets 2);  the capacity control is performed using a pressure (at 26) on a secondary side of the check valve as the supply pressure (26 
 	Regarding claims 10-12, Oshiro discloses wherein the purging is performed after starting the no-load running (see S109 in Fig 2, and 0025 wherein the rotation speed of the motor is reduced, “then” the relief valve 14 is opened) and after the transition time has elapsed (see Fig 2 wherein the program operates in loops such as S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117->S119->S111->S117 wherein purging continues [is performed] after the transition time in the second instance of S111  from S117 to S117 and so on until the compressor returns to load running at S121 which meets the limitations of the claim because the purging occurs both during and after the transition time. Claim 1 uses the transition word comprising in line 5 which allows purging to be performed during the transition time, as well. Or, see Fig 2 wherein the program operates in loops such as S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S113->S115->S119->S111->S113->S115 wherein purging continues [is performed] after the transition time in the second instance of S111 from S113->S115 to S113->S115 and so on until the compressor returns to load running at S121 which meets the limitations of the claim because the purging occurs both during and after the transition time. Claim 1 uses the transition word comprising in line 5 which allows purging to be performed during the transition time, as well.). 
 
 
Response to Arguments
7/6/21 have been fully considered but they are not persuasive. 

Applicant argues:
4-1. Summary of arguments 
In Oshiro, there is neither disclosed nor suggested the configurations described in Claim 1, i.e., "performing target speed change processing in which the target rotation speed is reduced in speed to the low speed no-load rotationAppl. No. 16/438,852 Amendment Dated: July 6, 2021Reply to Office action of April 7, 2021speed after a predetermined transition time has elapsed from starting the no-load running, and then continuing to perform the no-load running", which is the configuration of the characterizing part of the present invention. 
In this regard, it seems that the examiner recognizes that control corresponding to the above configuration of the present invention is performed also in Oshiro based on the description in paragraphs [0039]-[0042] of Oshiro. 
However, the above recognition in the Office Action is based on the misunderstanding of descriptions in Oshiro, and if descriptions in Oshiro is correctly understood, it is obvious that there is neither disclosed nor suggested in Oshiro the above configuration among configurations described in Claim 1 of the present invention. Accordingly, Claim 1 of the present invention is not easily conceivable based on Oshiro. 
The details will be described below. 
4-2. Regarding Processes of S109->S111-*S113->S115 in Fig. 2 of Oshiro, 
Paragraph [0039] in Oshiro discloses that "Note that the lower limit rotation speed currently set is either the lower limit rotation speed updated in S115 to be described later or the lower limit rotation speed initially set, and when the updated lower limit rotation speed is set, the motor 1 is driven to rotate at this rotation speed rotation speed rotation speed rotation speed rotation speed rotation speed the motor". 
Since no lower limit rotation speed updated in S115 is existed just after the transition to the no-load running, in S109, the controller 20 starts no load running at the lower limit rotation speed initially set. 

Examiner’s answer:
Applicant appears to directly contradict the citation of 0039 of Oshiro which clearly states (emphasis added) “Note that the lower limit rotation speed currently set is either the lower limit rotation speed updated in S115 to be described later or the lower limit rotation speed initially set”. Contrary to applicant’s unsupported assertion, in 0039 Oshiro clearly establishes at S109 the “LOWER LIMIT ROTATION SPEED CURRENTLY SET” in Fig 2 can be the lower limit rotation speed updated in S115.  

Applicant argues:
In addition, when the controller determines in S111 that the discharge temperature is equal to or lower than the lower limit discharge temperature (YES in S111), AT is calculated (S113) , then the lower limit rotation speed which is "increased" depending on the magnitude of AT is reset (Paragraph [0041] in Oshiro). 
Moreover, Paragraph [0040] of Oshiro discloses that S111 may be carried out after a predetermined time of 30 seconds to 2 minutes has elapsed after the transition to no-load running. 
From the above description, in the steps described in FIG. 2 of Oshiro, in the process performed in S109 -* S111 -* S113 --> S115, no-load running with the lower limit rotation speed initially set is started, and after the predetermined time has passed, the lower limit rotation speed is "accelerated" to continue no- load running. As a result, the speed control in Oshiro is opposite to that of the present invention.


 	Examiner’s answer:
 	The examiner agrees with applicant’s arguments that the currently set lower limit rotation speed is increased such as in the segment S107->S109->S111->S113->S115 of the path S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 of the flow chart Fig 2. Then, as shown in the flow chart of Fig 2, this currently set lower limit rotation speed that applicant points out is used at S109 of the segment S109->S111->S117 and this currently set lower limit rotation speed is reduced to the initial lower limit rotation speed at S117 of the segment S109->S111->S117 as in 0040 after the transition time at S111 of the segment S109->S111->S117 as in 0040.

Applicant argues:
4-3. Regarding the processing of S119 --* S111 --> S117 in Oshiro 

 	In Fig. 2 of Oshiro, "the lower limit rotation speed of the currently set" means the updated lower limit rotation speed when the updated lower limit rotation speed is set in S115 as described above (Oshiro's [0039]). 
 	Therefore, in the processing performed in S119 -* S111 - S117 in Fig. 2 of Oshiro, it is explained that the lower limit rotation speed updated in S115 is "maintained" and no-load running in S117 is "continued". The speed control performed here is also different from that of the present invention. 

 	Examiner’s answer:
 	As clearly stated in 0040 of Oshiro (emphasis added): “When the temperature is equal to or lower than the lower limit discharge temperature (Yes), the controller 20 proceeds to S113, and when the temperature is higher than the lower limit discharge temperature (No), the controller 20 proceeds to S117 and causes the motor 1 to rotate at the lower limit rotation speed of the initial setting. The lower limit rotation speed of the initial setting is, for example, the lower limit rotation speed during no-load operation set as an initial value when approximately 15.degree. C. to 40.degree. C. is regarded as a standard ambient temperature.”
 	In section 4.4 of the remarks, applicant admits that the speeds set at S113->S115 are higher than the lower limit rotation speed initially set. Therefore, in the segment S109->S111->S117 of the path S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 the currently set lower limit rotation speed at S109 of the segment S109->S111->S117 is reduced at S117 of the segment S109->S111->S117 to the lower limit rotation speed initially set after the transition time at S111 of the segment S109->S111->S117 as in 0040.


4-4. Regarding the processing S119 --> S111 - S113 --> S115 in Oshiro 
 	In Oshiro, after resetting the lower limit rotation speed in S115, if the discharge pressure is not reached to the lower limit pressure (NO in S119), whether or not the discharge temperature is below the lower limit discharge temperature is determined (S109) again, and it is still below the lower limit discharge temperature (YES in S111), AT is calculated again (S113) and the lower limit rotation speed is reset (S115). 
 	At this time, if the newly calculated AT is a smaller value than the 
previously calculated AT, the lower limit rotation speed will be re-updated to the decelerated lower limit rotation speed. 
 	Reply to Office action of April 7, 2021However, the lower limit rotation speed after re-updating is still higher than the lower limit rotation speed (the lower limit rotation speed initially set) when no-load running is started. 

 	Examiner’s answer:
 	The examiner agrees with applicant’s arguments that the currently set lower limit rotation speed is increased such as in the segment S107->S109->S111->S113->S115 of the path S107->S109->S111->S113->S115->S119->S121->S123->S125->S109->S111->S117 of the flow chart Fig 2. Then, as shown in the flow chart of Fig 2, this currently set lower limit rotation speed that applicant points out is used at S109 of the segment S109->S111->S117 and this currently set lower limit rotation speed is reduced to the lower limit rotation speed initially set as in 0040 at S117 of the segment S109->S111->S117 after the transition time at S111 of the segment S109->S111->S117 as in 0040.

Applicant argues:

4-5. Summary of grounds of rejections regarding inventive steps 
As explained above, in Oshiro for the rotation speed of the motor 1, the lower limit rotation speed (the lower limit rotation speed initially set) that is applied when no-load running is started is just "accelerated", or the process is just "maintained", thus the process of "decelerating" the lower limit rotation speed initially set is not performed. 

Thus, Claim 1 of the present invention is not easily conceivable based on Oshiro. 
Further, Claims 2 to 12 of the present invention include all of the 
configurations described in Claim 1. Accordingly, Claims 2 to 12 of the present invention is not easily conceivable based on Oshiro same as in the invention of Claim 1. 
Accordingly, it is respectfully requested that the rejection under 35 USC § 103 be withdrawn. 


 	Examiner’s answer:
 	Applicant’s statement directly contradicts the statement applicant made in the previous section of the remarks: “At this time, if the newly calculated ΔT is a smaller value than the previously calculated ΔT, the lower limit rotation speed will be re-updated to the decelerated lower limit rotation speed”.
 	Applicant’s statement also directly contradicts 0040 of Oshiro (emphasis added): “When the temperature is equal to or lower than the lower limit discharge temperature (Yes), the controller 20 proceeds to S113, and when the temperature is higher than the lower limit discharge temperature (No), the controller 20 proceeds to S117 and causes the motor 1 to rotate at the lower limit rotation speed of the initial setting. The lower limit rotation speed of the initial setting is, for example, the lower limit rotation speed during no-load operation set as an initial value when approximately 15.degree. C. to 40.degree. C. is regarded as a standard ambient temperature.” In section 4.4 of the remarks, applicant admits the lower limit rotation speed initially set is lower than the speed set at S113->S115: “However, the lower limit rotation speed after re-updating is still higher than the lower limit rotation speed (the lower limit rotation speed initially set).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746